Citation Nr: 1225177	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-45 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for claimed residuals of a left eye injury.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to February 1946.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied service connection for a left eye injury and residuals of a left foot injury; granted service connection for bilateral hearing loss and denied entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound.

In the Veteran's notice of disagreement (NOD), received at the RO in April 2009, the Veteran specifically disagreed with the denial of service connection for a left eye injury, and explained that he did not injure his left foot in service, but rather, incurred a right big toe injury.  The RO, in a rating decision in July 2009, granted service connection for right great toe onychomycosis with history of ingrown toenail (claimed as right great toe injury).

In October 2009, the RO issued a statement of the case (SOC) addressing the other issue listed in the Veteran's NOD, that of service connection for a left eye injury.  The Veteran perfected his appeal with the submission of a VA Form 9, substantive appeal, which was received at the RO in November 2009.

In September 2010, the Veteran and his spouse testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.

The case was remanded in December 2010 and August 2011 for additional development of the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's statements regarding an in-service left eye injury are competent, credible and probative.  

2.  The competent medical evidence of record establishes that the Veteran's current left eye disabilities, which include decreased visual acuity, ERM, and diabetic dry eye syndrome, are manifested by blurring, pain, itchy eyes and watery eyes, and are unrelated to the in-service left eye injury or any residuals therefrom, including the retained foreign body.  

3.  The competent medical and lay evidence of record establishes that the Veteran has a retained foreign body with scar in the left eye which does not result in any current disability.


CONCLUSION OF LAW

No current left eye disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in April 2008.  This notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

In response to the April 2008 letter, the Veteran submitted a statement in April 2008 outlining the circumstances surrounding his 1944 in-service injury.  The Veteran also indicated, by checking the appropriate box on his response form, that he had no other information or evidence to substantiate his claim.  

VA has obtained service treatment records to the extent available, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology of his eye disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Board remanded the matter in December 2010 and again in August 2011 for additional development of the record.  The December 2010 remand explained that an examination was necessary to obtain an opinion as to the etiology of all current eye disabilities given the Veteran's competent and credible testimony regarding the in-service eye injury.  A VA examination was conducted in December 2010.  According to the Board's August 2011 remand, however, the December 2010 VA examination was not adequate for the purpose for which it was administered.  Thus additional development was necessary.  

Pursuant to the August 2011 remand, another VA examination was conducted in October 2011 and outstanding VA treatment records were obtained and associated with the claims file.  The October 2011 VA examination is adequate as it is based on a review of the history and a physician examination.  Additionally, the examiner's opinions are based on sound medical principles and accompanied by complete rationale.  Based on the foregoing, the RO has substantially complied with the August 2011 remand instructions and no further action is necessary in this regard.  

Finally, the Veteran reports that records of treatment in service were destroyed.  Although service treatment records are missing, and notice has not been provided to the Veteran that he can submit alternate sources of evidence to substitute for the missing records, such error is not prejudicial.  As will be explained below, the Board finds that the Veteran's statements as to the injury he received in service and the treatment therefore are credible, competent and probative.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

II.  Service Connection

The Veteran seeks service connection for residuals of an eye injury.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his sense; symptomatology which is observable and identifiable by lay people represented competent evidence, such as varicose veins which "may be diagnosed by their unique and readily identifiable features." Barr; see also Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Jandreau.  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert.

The Veteran asserts that he injured his left eye during service.  He reports that he was knocked out in October 1944 and debris entered his eye when an explosion completely destroyed the landing craft next to him during the invasion of Leyte.  After the mission, the Veteran reportedly returned to the ship and went to sick bay and received treatment.  A review of the Veteran's service treatment records (STRs) are negative for injury or treatment as claimed.  The Veteran's separation physical noted that the left eye sight was 20/20.

At his personal hearing before the undersigned in September 2010, the Veteran testified that during the invasion of Leyte in October 1944 he was a coxswain on a landing craft mechanism (LCM) that landed troops on the beach with a tank.  The Veteran testified that, on his way in, the LCM on his starboard side was knocked out and as his attention was drawn to that explosion, debris and shrapnel from that explosion wounded his left eye.  After he completed his operation approximately four hours later, he went to sick bay aboard the USS Rushmore where he was treated for the left eye injury.  The Veteran further testified that he wore a patch for approximately three months to keep the salt water out of his eye.

The Veteran also testified that he was in a subsequent attack which damaged the ship that contained the sick bay records which would document the treatment for his left eye injury.  He was told that all of his records were lost at sea as were everybody else's records that were aboard that ship.  The Veteran also testified that he began wearing glasses in 1946 about two months after service discharge for legal blindness in the left eye.  The Veteran reported that he could not read and had trouble seeing up close, but did not have trouble with distance.

The Veteran's spouse, who was married to the Veteran two days after the Veteran's discharge from service, testified that she recalled the Veteran having difficulty with driving shortly after service because of his eye sight in the left eye.

The Veteran also testified that he underwent a surgical procedure in 2005 on his left eye and the eye surgeon noted that the Veteran had a bad scar in his left eye.  He indicated that he received medical treatment through VA beginning in 2004.  Those records were obtained subsequent to the December 2010 remand, and show that the Veteran underwent left eye cataract surgery in October 2005.  

If an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  "However, the provisions of section 1154(b) do not provide a substitute for medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Id.

Importantly, the Veteran is certainly competent to report the events he experienced in service, namely the injury to his left eye from explosive debris during a combat mission in 1944.  The Veteran is also competent to report that he sought treatment at sick bay aboard the USS Rushmore for injuries sustained to his left eye.  There is no reason to doubt the Veteran's credibility in this regard, or that the sick bay records were destroyed when his ship was flooded.  The Veteran's reported history regarding the in-service left eye injury in combat and treatment therefore are found credible, competent and probative.  

In light of the foregoing, the Veteran was afforded a VA examination in December 2010.  Pursuant to the remand directives, the examiner was directed to determine the current nature and likely etiology of any left eye disabilities, to include whether they were, as likely as not, caused by the Veteran's reported in-service left eye injury involving debris in the eye during a combat mission in October 1944.  The examiner was to opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's current left eye disability(ies) had its onset during service or is otherwise related to the claimed in-service left eye injury.  

The examiner noted a review of the Veteran's claims file and his medical records.  The examiner also noted the Veteran's claimed problem of "blur" with an onset of 1946, occurring after eye trauma from a blast injury in 1944 during service when his left eye was hit by shrapnel.  The Veteran reported that it had become progressively worse over the years.  The examiner also noted that the Veteran underwent cataract surgery in October 2005.  

Significantly, in addition to the blur, the Veteran reported symptoms of pain, burning, stinging, dryness and watering of the eyes.  Fundoscopic examination revealed bilateral ERM.  There was no visual field defect.  Distance vision in the left eye was 20/70 corrected to 20/50.  Near vision in the left eye was 20/60 corrected to 20/40.  Slit lamp findings were abnormal as a small retained foreign body endothelium was noted in the cornea.  

The examiner opined that the Veteran's blur was less likely as not caused by or a result of the retained foreign body.  The rationale given was that it was unlikely that that type of corneal injury was causing the Veteran's blur and more likely that the ERM's (epiretinal membranes) were causing the reduction in his vision.  

Because the December 2010 examiner did not address the Veteran's other eye symptoms of pain, burning, stinging dry eyes, itchy and watery eyes, and any potential relationship between these reported symptoms and his service; and, because the examiner acknowledged that there was indeed evidence of a retained foreign body (RFB) in the left eye, another examination was scheduled for October 2011.  

The October 2011 examiner noted a review of the claims file, and a history of status post cataract extraction, diabetic retinopathy, dry eye syndrome, and ERM.  The Veteran reported left eye flutter, which the examiner noticed on examination, with a December 2010 date of onset.  Also, the Veteran reported dry eyes since 2006, eye pain since 1944, ERM since September 2008.  The examiner acknowledged the Veteran's report of the in-service blast injury to the left eye.  The examiner noted general symptoms in both eyes of pain, redness, discharge, burning or stinging, crusting, dryness, watering, and visual blurring.  

On examination, there were bilateral ERMs.  Visual acuity for distance was 20/60 uncorrected on the left and 20/40 corrected on the left.  On the right, distance visual acuity was 20/50 uncorrected and 20/40 corrected.  Near uncorrected visual acuity was 20/200 in both eyes, corrected to J3.  Slit lamp findings on the left revealed a small reflective retained foreign body endothelium at the cornea.  

The diagnoses included DES (dry eye syndrome); NPDR (nonproliferative diabetic retinopathy);  and ERM (epiretinal membrane).  The problems associated with DES included dry eyes, eye lid flutters and eye pain.  The examiner opined that the Veteran's DES was due to or a result of his diabetes.  The examiner reasoned that diabetes is a risk factor in developing DES; and, watering, stinging, pain and burning are all common in DES.  Because the Veteran indicated that these symptoms began in 2006 and were in both eyes, the examiner found it very unlikely that the small FB from 1944 in his left eye would be the culprit.  Additionally, the examiner opined that the Veteran's ERM was less likely as not caused by or a result of the Veteran's in-service eye injury because the ERM was first noted in the Veteran's medical chart in 2008, years after the Veteran was discharged from service.  

In sum, the competent and credible medical evidence in this case establishes that the Veteran's current left eye disabilities are unrelated to his claimed left eye injury in service.  The VA examiner in October 2011 indicated that the only residual from the Veteran's left eye injury is a retained foreign body causing a corneal scar, but that none of the Veteran's current disabling left eye conditions are related to the RFB/left eye injury.  Rather, the examiner opined that the Veteran's blurred vision is likely due to his ERM, which is bilateral and not caused by the left eye injury.  Additionally, the examiner in October 2011 opined that the Veteran's DES and NPDR are the causes of the eye pain, dryness, eye flutter, watering, stinging and burning; and that these disabilities resulted from the Veteran's diabetes, and not from any left eye injury in service.  To support his opinion, the October 2011 examiner pointed out that the Veteran's symptoms are bilateral, and not limited to his left eye alone; thus it is highly unlikely that the symptoms are associated with the in-service injury.  

Although the Veteran is competent to report that he had an injury in service and that he has had left eye pain since service, his statements are outweighed by the highly probative medical evidence of record, which indicates that the Veteran's current eye conditions are unrelated to any in-service left eye injury.  Regardless of any pain the Veteran may have had at the time of the in-service injury, the competent evidence of record indicates that the Veteran's current bilateral eye pain is due to other causes, and is not related to the in-service injury.  Moreover, and particularly probative, is the fact that the examiner pointed out more than once on the most recent examination report that the Veteran's complaints were bilateral, and not limited to the left eye only.  

The Board does not question the fact that the Veteran has a retained fragment in his left eye, or that he underwent a blast injury in service; however, the competent medical evidence of record shows that the Veteran does not have any current disabling residuals from that injury.  Although the Veteran is competent to report symptoms such as pain, dry eyes, etc., and his wife is competent to report that she noticed problems with his vision after discharge, they are not competent to state the etiology of the current disabilities in this case, as this is the type of medical question that is beyond the capability of a lay person's observation and thus requires medical expertise.  The VA medical examiner's opinion that the current disabilities are not related to the in-service injury is entitled to great probative weight as it was based on a review of the history, a physical examination and as a rationale was provided for the opinion.  Therefore, the Veteran's assertions that he had an injury in service that resulted in continuing symptoms is outweighed by the medical opinion which found no current disability resulting from the injury in service and the resulting retained fragment.  

Moreover, congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2011).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive errors of the eye even if visual acuity decreased in service.  38 C.F.R. §§ 3.303(c), 4.9 (2011); see also VAOPGCPREC 82-90.  The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes). Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  The Veteran has been diagnosed as having presbyopia.  As his vision was normal at separation from service as shown on the separation examination, there is no evidence of a superimposed injury or disease which resulted in additional disability.  

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Following the hearing, the case was remanded in order to obtain additional VA treatment records and to afford the Veteran a VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The doctrine of reasonable doubt has been considered, but the record does not provide an approximate balance of negative and positive evidence on the merits.  No reasonable basis has been identified for granting service connection for residuals of a left eye injury.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for residuals of a left eye injury is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


